Per Curiam.
*759Unfortunately, our state has experienced a number of high-profile mass shootings in the past several years, some of which have led to negligence complaints against state agencies. In our opinion in the instant case, we narrowly construed section 768.28(5), Florida Statutes (2010), to limit the sovereign immunity waiver to $200,0001 when there are multiple claims arising out of the same negligent act(s) committed by the state agency. However, we acknowledge that a broader reading of the statute could allow a per injury limitation.
Because this issue may continue to arise in the context of mass shootings and other mass injury events, we certify the following question as one of great public importance:
WHEN MULTIPLE CLAIMS OF INJURY OR DEATH ARISE FROM THE SAME ACT OF NEGLIGENCE COMMITTED BY A STATE AGENCY OR ACTOR, DOES THE LIMITATION ON THE WAIVER OF SOVEREIGN IMMUNITY IN SECTION 768.28(5), FLORIDA STATUTES, CAP THE LIABILITY OF STATE AGENCIES AT $200,000 FOR ALL RESULTING INJURIES OR DEATHS, AS CLAIMS AND JUDGMENTS "ARISING OUT OF THE SAME INCIDENT OR OCCURRENCE"?
Warner, May and Forst, JJ., concur.

The statute was amended in 2016 to increase the cap to $300,000 for all claims or judgments.